I am of opinion that, whilst all the evidence tends to prove that the husband and wife jointly owned the money, in issue by the second cause of action, there is no evidence tending to prove the essentials of an express contract establishing the right of survivorship in either the husband or wife in such money.
Wherefore, there being no implication of such survivorship right, the decision of the trial court is erroneous and should be reversed and the cause remanded for a new trial so that the interests of the parties may be ascertained and adjudged in view of the rebuttable presumption of equality thereof. *Page 432